Citation Nr: 1538082	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  12-12 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Florida/South Georgia Veterans 
Health System

THE ISSUES

1.  Entitlement to payment or reimbursement of private medical expenses incurred at Baptist Medical Center (BMC) from November 7, 2011 to November 14, 2011. 
 
 2.  Entitlement to payment or reimbursement of private medical expenses incurred at BMC from December 15, 2011 to December 24, 2011.

(The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disorder will be addressed in a separate Board decision at a later date.)


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to May 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2012 decisions issued by the North Florida/South Georgia Veterans Health System (NFSGVHS).

In December 2014, this matter was remanded to afford the Veteran a Board video-conference hearing, which was held in June 2015 before the undersigned Veterans Law Judge.  The record was held open for 60 days until August 2, 2015 so that the Veteran could submit additional evidence; however, to date, no such evidence has been received.

The Board notes that NFSGVHS determined that at the time the Veteran presented at BMC on October 31, 2011 and again on December 7, 2011, it was for a medical emergency.  Thus, payment for unauthorized medical expenses was made to November 7, 2011 and December 15, 2011, respectively, which was when NFSGVHS determined that the Veteran was stable enough to be transferred to a VA facility.  As such, the issues on appeal have been characterized as set forth on the front page of this decision. 

The Board notes that in addition to a paper claims file, the Veteran also has paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files.  With the exception of a transcript of the Board hearing testimony located in VBMS, the records are irrelevant to the current appeal.  

The appeal is REMANDED to the NFSGVHS.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

In the instant case, the Veteran is seeking payment for private medical care rendered at BMC from November 7, 2011 to November 14, 2011 and from December 15, 2011 to December 24, 2011.  By way of background, on October 31, 2011, the Veteran presented to BMC with dark stools and epigastric discomfort.  Admission was advised due acute gastrointestinal bleeding.  Colonoscopy revealed a large mass in the transverse colon.  The biopsies came back consistent with adenocarcinoma.  Based on test results, it was determined to proceed with a colon resection.  Thus, on November 7, 2011, an extended right hemicolectomy with splenic flexure mobilization was performed.  Following recovery from the surgery, the Veteran was discharged on November 14, 2011.  

Again, on December 7, 2011, the Veteran returned to BMC with rapidly progressive abdomen pain.  Due to the pain and because the Veteran was tachycardic, surgery was recommended, but it was delayed a day so that he could have colonoscopy, which was essentially normal.  Importantly, a December 8, 2011 VA record noted that the Veteran's sister called to inform the VAMC that her brother was at BMC.  The doctor who spoke to the sister indicated that BMC knew the Veteran's history as that was where the Veteran had the initial colon surgery and previous work-ups.  The physician offered his help if he could be of service to the BMC physicians.  Since the Veteran continued to be symptomatic, he underwent an exploratory laparotomy where an abscess was found as well perforation in the small bowel and descending colon.  He, in turn, underwent an ileocolectomy and ileostomy.  Post-operatively, the Veteran was kept in the intensive care unit on a ventilator for a few days and eventually transferred to regular room.  Postoperative course was uneventful and the Veteran continued to improve until he was discharged on December 24, 2011.  

The NFSGVHS found that as of November 7, 2011 and December 15, 2011 the Veteran's condition had stabilized and, thus, was no longer considered emergent.  As such, the Veteran could have been transferred to a VA Medical Center (VAMC) for continuing treatment at that time.  In support of this finding, the claims file includes March 2012 VA clinician reviews, which determined that the Veteran could have been transferred as of November 7, 2011 because a November 6th progress note showed that the Veteran remained clinically stable and would be prepared for surgery tomorrow.  Thus, the VA clinician determined that the November 7, 2011 hemicolectomy was therefore elective and not emergent.  Likewise, the clinician review indicated that as of December 14, 2011, the tubes were out and the Veteran was not taking any nourishment, and thus, at that point, he was stable enough to transfer to VA. 

However, in his statements of record and at the Board hearing, the Veteran has asserted that he was not stable to transfer at any point.  He indicated that his doctors were still monitoring for him infections.  He also reported that after the second surgery he was hooked up to an IV as well as had a colonoscopy bag.  He further provided that the November 6th progress note was referring to him being stable for surgery as opposed to being stable enough to transfer.  In support of his contention, the Veteran provided a private medical opinion from a medical doctor with Baptist South who indicated that the November 7, 2011 surgery was done at this location due to the urgency of the case.  The Veteran had ongoing bleeding that was reflected on his low hemoglobin.  In addition, the Veteran's colon cancer was almost completely obstructing his bowels.  Thus, the medical doctor indicated that the Veteran was not fit to be transferred to another facility for the surgery.  However, this opinion does not clearly indicate whether the Veteran was stable to transfer at any point following the surgery, prior to his discharge from the hospital.  Moreover, there is no private opinion concerning the second period of hospitalization.  

The Veteran has also pointed out that the closest VAMC in Gainesville, Florida, is 76.1 miles from BMC and such a long travel time would have risked his life.  In support of this contention, the Veteran provided a map documenting this distance.  

The Board also observes that on December 20, 21, and 23, 2011, VA clinical records showed that the VA was contacted by BMC concerning home care for the Veteran following his discharge from the hospital.  However, at no point during the conversations was the transfer of the Veteran to the VAMC discussed.  Significantly, the March 2012 clinician reviews did not address the relevant evidence of record, including the private medical opinion, the travel distance from BMC to the VAMC, whether the VAMC had a bed available for the Veteran and capability to treat him, and the phone calls between the Veteran's sister and BMC with the VA during his second period of hospitalization.  Under the circumstances, the Board finds that a VA medical opinion with detailed rationale considering and discussing all the relevant evidence of record is necessary to clearly determine at what point, if at all, the Veteran was stable to be transferred to the VAMC and whether a VA facility was feasibly available at that time.  
   
Accordingly, the case is REMANDED for the following action:

1.  The claims file, including a copy of this remand and the Board hearing testimony, should be sent to an appropriate VA medical professional who, after reviewing the file in its entirety, should address the following:

(A)  The examiner should clearly determine at what point the Veteran was stable to transfer to a VA facility during the period from November 7, 2011 to November 14, 2011; and from December 15, 2011 to December 24, 2011.
  
(B)  Thereafter, the examiner should state whether a VA facility was feasibly available as of the date that the Veteran was stable to transfer.  In addressing this question, the examiner should discuss the Veteran's medical condition, whether VA had the ability to provide continuing treatment, the relative distance of travel involved in obtaining adequate VA treatment or whether the nature of the treatment made it necessary or economically advisable to use BMC.  

A complete, detailed rationale for all opinions expressed should be given.  In proffering the opinion, the examiner must specifically address the private opinion from the medical doctor at Baptist South, the distance from BMC to the Gainesville VAMC, and the documented phones call with the VAMC during the second period of hospitalization.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




